UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: November 30, 2012 £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Commission file number 0-10093 Golf Rounds.com, Inc. (Exact name of registrant as specified in its charter) Delaware 59-1224913 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 111 Village Parkway, Building #2, Marietta, Georgia 30067 (Address of principal executive offices) (Zip Code) 770-951-0984 (Registrant’s telephone number) N/A (Former name, former address and former fiscal year, if changed since last report) Check whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes R No £ State the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date: As of January 16, 2013,the issuer had 3,567,377 shares of common stock, par value $.01 per share, outstanding. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes R No £ TABLE OF CONTENTS PART I — FINANCIAL INFORMATION Item 1. Financial Statements F-1 Condensed Consolidated Balance Sheets F-1 Condensed Consolidated Statements of Operations F-2 Condensed Consolidated Statement of Stockholders’ Deficiency
